Citation Nr: 0736238	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than December 4, 
2003, for the grant of service connection for residuals of a 
fourth lumbar vertebra fracture.

2.  Entitlement to a disability evaluation greater than 
40 percent for residuals of a fourth lumbar vertebra 
fracture.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1950 to August 1950 
and additional U.S. Marine Corps Reserve service from 
November 1947 to July 1950 and from August to November 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts that granted service connection and 
assigned a 30 percent rating for residuals, fourth lumbar 
vertebra fracture, effective from December 4, 2003.  The 
veteran has also appealed an October 2005 rating decision 
that, in pertinent part, increased the rating for the 
service-connected low back disability to 40 percent effective 
April 26, 2005, and denied the veteran's claim of entitlement 
to TDIU.  

The veteran testified at a personal hearing held at the RO in 
September 2007 before the undersigned Acting Veterans Law 
Judge.

In September 2007, the undersigned Acting Veterans Law Judge 
granted a motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a decision issued on June 4, 1954, the RO denied the 
veteran's claim for service connection for a back disability; 
this decision was not appealed.

2.  A statement from the veteran, in which he requested that 
his previously denied service connection claim for a back 
disability be reopened, was date-stamped as received by VA on 
February 18, 1958.

3.  In a decision issued on July 10, 1958, the RO essentially 
reopened and denied the veteran's claim for service 
connection for a back disability; this decision also was not 
appealed.

4.  A statement from the veteran, in which he requested that 
his previously denied service connection claim for a back 
disability be reopened, was date-stamped as received by VA on 
December 4, 2003.

5.  In a decision issued in April 2005, the RO essentially 
reopened the veteran's previously denied service connection 
claim for a back disability and granted service connection 
for residuals of a fourth lumbar vertebra fracture, assigning 
a 30 percent evaluation effective December 4, 2003.

6.  The veteran has been service-connected for residuals of a 
fourth lumbar vertebra fracture since December 4, 2003.

7.  Between July 10, 1958, and December 4, 2003, there was no 
communication from the veteran or his service representative 
indicating that he was applying to reopen his previously 
denied service connection claim for a back disability.

7.  Neither the June 4, 1954, nor July 10, 1958, RO 
decisions, which denied service connection for a back 
disability, nor the April 2005 RO decision, which granted 
service connection for residuals of a fourth lumbar vertebra 
fracture, was undebatably erroneous.

8.  There is no clinical evidence that the veteran's service-
connected residuals of a fourth lumbar vertebra fracture 
result in incapacitating episodes of intervertebral disc 
syndrome or unfavorable ankylosis of the thoracolumbar spine 
or the entire spine.


CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error in the June 4, 
1954, or July 10, 1958 RO decisions that denied service 
connection for a back disability or in the April 2005 RO 
decision that assigned the December 4, 2003, effective date 
for the grant of service connection for residuals of a fourth 
lumbar vertebra fracture; the criteria for entitlement to an 
effective date prior to December 4, 2003, for service 
connection for residuals of a fourth lumbar vertebra fracture 
have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 
2002); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 
3.400 (2007).

2.  The criteria for entitlement to a disability evaluation 
greater than 40 percent for residuals of a fourth lumbar 
vertebra fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5299-5235 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the veteran's earlier effective date claim, 
the Board notes that this appeal comes from an April 2005 
rating decision in which the RO essentially reopened and 
granted service connection for residuals of a fourth lumbar 
vertebra fracture, a 40 percent evaluation, and assigned an 
effective date.  Proper notice had been provided with respect 
to the underlying application to reopen a previously denied 
service connection claim in February 2004, and given the 
grant of service connection, that claim was substantiated.  
The veteran was furnished notice regarding disability ratings 
and effective dates in June 2006 and the claim was 
readjudicated thereafter in a March 2007 supplemental 
statement of the case.  Thus, there is no prejudice to the 
veteran in proceeding with adjudication of this claim at this 
time.  Mayfield, 444 F.3d at 1328.  

With respect to the veteran's claim for a disability 
evaluation greater than 40 percent for residuals of a fourth 
lumbar vertebra fracture, the RO provided the appellant with 
pre-adjudication notice by letter dated in July 2005.  This 
letter informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also generally asked to submit evidence and/or information in 
his possession to VA. The veteran was furnished notice 
regarding disability ratings and effective dates in June 2006 
and the claim was readjudicated thereafter in a March 2007 
statement of the case.  Thus, there is no prejudice to the 
veteran in proceeding with adjudication of this claim at this 
time.  Mayfield, 444 F.3d at 1328.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the RO and the Board.  There is no 
indication of any additional relevant evidence that has not 
been obtained, to include VA medical records dated prior to 
December 4, 2003.  The veteran was afforded a VA examination 
in July 2005.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; the veteran has not contended 
otherwise.  Thus, VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claims at this time.

Earlier Effective Date for Grant of Service Connection 

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2006).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The veteran has asserted that he is entitled to an effective 
date earlier than December 4, 2003, for the grant of service 
connection for residuals of a fourth lumbar vertebra fracture 
based on the allegation that he has experienced back problems 
since active service.  Specifically, he has contended that, 
but for error in two separate rating decisions issued in June 
1954 and July 1958, the proper effective date for his 
service-connected residuals of a fourth lumbar vertebra 
fracture should be his date of discharge from active service.  

The veteran's original claim for service connection for a 
back disability was date-stamped as received by VA on 
April 13, 1954.  In an April 22, 1954, letter to the veteran, 
VA notified him that a copy of his separation physical 
examination was not available for review and asked him to 
provide any records in his possession that supported his 
claim; there is no record of any response.  The claim for 
service connection for a back disability was denied in a 
letter issued to the veteran on June 4, 1954.  In that 
letter, the RO stated that a review of the veteran's 
available service medical records had shown no treatment 
during active service for his claimed back disability.  The 
veteran also was advised that, for his claim to receive 
further consideration by VA, he should submit evidence 
showing that his claimed back disability had been incurred in 
active service and still existed.

In a September 27, 1954, letter to the veteran, the RO 
notified the veteran that, because he had not responded to 
the June 4, 1954, letter which notified him that his claim 
had been denied, it was assumed that he no longer wanted to 
pursue his claim for service connection for a back 
disability.  The veteran also was advised that he could 
reopen this claim at any time by sending in the requested 
evidence.

The next correspondence from the veteran occurred in February 
1958 when he submitted a letter in which he stated that, in 
addition to the claim for service connection for a back 
disability, he also was claiming service connection for a 
left foot disability.  Attached to this letter was medical 
evidence dated in February 1958 showing treatment for a back 
disability.  This letter was date-stamped as received at the 
RO on February 11, 1958.  The RO reasonably interpreted this 
letter as a request to reopen the previously denied claim for 
service connection for a back disability.  And, in a rating 
decision dated in June, 1958, and issued on July 10, 1958, 
the RO essentially reopened and denied the veteran's service 
connection claim for a back disability on the merits.  

The veteran filed his most recent application to reopen a 
previously denied claim for service connection for a back 
disability on December 4, 2003, and in an April 2005 rating 
decision, the RO granted service connection for residuals of 
a fourth lumbar vertebra fracture effective from that date.  
Neither of the RO decisions issued in June 1954 or July 1958 
was appealed.  These decisions are final absent a showing of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105.  

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).

As explained in more detail below, the June 1954 and July 
1958 RO decisions were supported by the evidence on file at 
the time and the applicable law and regulations.  None of 
these decisions was undebatably erroneous.  Accordingly, 
there is no CUE in any of these decisions.

The veteran's most recent application to reopen a previously 
denied claim of entitlement to service connection for a back 
disability was date-stamped as received by the RO on 
December 4, 2003.  A review of the claims file shows that, 
between July 10, 1958, and December 4, 2003, neither the 
veteran nor his service representative filed a claim for 
service connection for residuals of a fourth lumbar vertebra 
fracture or requested that the previously denied service 
connection claim for a back disability be reopened.  Further, 
a review of the claims file shows that there was no 
communication concerning this claim from the veteran or his 
service representative between July 10, 1958, and December 4, 
2003.

The veteran's assertions that VA improperly attributed his 
in-service back complaints to a pre-service back disability 
in 1958 merely reflect disagreement with how the facts of the 
case were weighed or evaluated.  As for the assertion that VA 
failed in its duty to assist him by not obtaining his service 
medical records in 1954, the Board would note that a failure 
by VA to fulfill its duty to assist the veteran cannot form 
the basis for CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002) (en banc) (overruling Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999)).  As noted, the RO denied the veteran's 
service connection claim for a back disability in June 1954 
and in July 1958 based on a review of the veteran's available 
service medical records and because the veteran had not 
provided the requested evidence.  In any event, the veteran's 
vague assertions cannot constitute valid CUE claims.  See 
Andre, Crippen, and Bustos, all supra.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than December 4, 2003, for the 
grant of service connection for residuals of a fourth lumbar 
vertebra fracture.  There is no evidence that the veteran's 
most recent application to reopen a previously denied claim 
of entitlement to service connection for a back disability 
was received by VA prior to December 4, 2003, or that either 
the veteran or his service representative sent any 
communication to VA between July 10, 1958, and December 4, 
2003, indicating that he intended to file an application to 
reopen a previously denied claim of entitlement to service 
connection for a back disability.  The law and regulations on 
effective dates of awards of disability compensation are 
clear.  The effective date of an original claim for 
compensation or a claim for compensation reopened after a 
final disallowance is the date that entitlement arose or the 
date that the claim was received by VA, whichever is the 
later date (emphasis added).  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Thus, December 4, 2003, is the proper 
effective date for the grant of service connection.

Increased Rating for Residuals of a Fourth Lumbar Vertebra 
Fracture

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Veterans Court) held 
that, in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See also 38 C.F.R. § 4.59.

The veteran's service-connected residuals of a fourth lumbar 
vertebra fracture are currently evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5235 
(2007).  The Board observes that VA revised the criteria for 
diagnosing and evaluating the spine effective September 26, 
2003.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective Sept. 26, 2003).  In the present case, since the 
veteran submitted his claim for increase in April 2005, only 
the current rating criteria are applicable.

The General Rating Formula for Diseases and Injuries of the 
Spine ("General Formula") includes Diagnostic Code 5235 
(vertebral fracture) and provides disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease. 

For purposes of this case, the Board notes that under the 
General Formula, an evaluation of 40 percent is available for 
vertebral fracture manifested by unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A higher 
evaluation of 50 percent is available for unfavorable 
ankylosis of the entire thoracolumbar spine.  Finally, the 
maximum evaluation of 100 percent is available for 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (2007).

There are several notes following the General Formula 
pertinent to rating back disabilities.  

Note (1) specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) provides that each range of motion measurement 
should be rounded to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.
Note (6) provides that disability of the thoracolumbar and 
cervical spine segments should be separately evaluated, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  See generally 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 5243 (2007). 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined. See 38 C.F.R. § 4.25 (2007) (combined ratings 
table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order. Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The veteran submitted letters from several physicians in 
support of his claim.  In a March 2004 letter, D.J.C., M.D., 
discussed the veteran's history of chronic back problems.  

On VA examination in July 2005, the veteran complained of 
constant lower back pain which required the use of a brace 
and a cane in order to walk a very limited distance of no 
more than 100 feet before needing to rest, frequent flare-ups 
of back pain, an inability to climb stairs or bend over to 
remove his shoes and socks, and difficulty in lifting even 
relatively light household objects.  The VA examiner reviewed 
the veteran's claims file and available medical records.  
Physical examination showed difficulty arising from a chair 
to be examined, a moderately severe dorsal kyphosis that 
could not be completely corrected on attempted extension of 
the thoracolumbar spine, a loss of lumbar lordosis, and 
associated mild right thoracic left lumbar rigid curvature.  
Range of motion testing showed flexion to 60 degrees and 
15 degrees of lateral bend in each direction.  Attempts at 
rotating the thorax on the pelvis were unsuccessful because 
of the rigidity of the thoracolumbar spine.  Repetition of 
range of motion testing using a goniometer achieved the same 
results.  X-rays showed significant multiple level 
degenerative arthritis.  A magnetic resonance imaging (MRI) 
scan of the lumbar spine showed multiple level spondylotic 
changes with severe canal stenosis at L4-L5, mild canal 
stenosis at L2-L3 and L3-L4 with a mild lumbar 
dextroscoliosis.  The diagnoses included chronic low back 
pain with multiple level lumbar spondylosis involving severe 
canal stenosis at L4-L5 and mild canal stenosis at L2-L3 and 
L3-L4 with lumbar dextroscoliosis.

Dr. D.J.C. stated in a November 2005 letter that, in the past 
year, the veteran had been unable to stand upright, sit for 
prolonged periods, or ambulate more than 20 yards without 
severe back pain and leg pains with numbness in both legs and 
both feet.

In June 2006, the veteran submitted additional records in 
support of his claim.  These records related to the veteran's 
disability retirement in 1987 from the police force in 
Winchester, Massachusetts.  These records also show treatment 
for back problems in 1990 and 1994.

In a June 2007 letter, G.N., M.D., also discussed the 
veteran's history of back injuries since 1950.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability evaluation 
greater than 40 percent for residuals of a fourth lumbar 
vertebra fracture.  The recent medical evidence does not show 
that the veteran's residuals of a fourth lumbar vertebra 
fracture are manifested by intervertebral disc syndrome that 
was incapacitating at any time in the past 12 months.  
Although Dr. D.J.C. stated in November 2005 that, in the past 
year, the veteran had been unable to stand upright, sit for 
prolonged periods, or ambulate more than 20 yards without 
requiring rest, there is no indication from Dr. D.J.C. 
whether any of the veteran's low back symptoms which he 
described were due to intervertebral disc syndrome, whether 
these symptoms were incapacitating and, if so, the duration 
of the incapacitating episodes.  Thus, an increased rating is 
not warranted under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes.

There also is no evidence that the veteran's residuals of a 
fourth lumbar vertebra fracture include unfavorable ankylosis 
of the entire thoracolumbar spine or the entire spine such 
that a higher rating is warranted under the General Formula.  
There is no objective medical evidence of any associated 
neurological abnormalities in any of the veteran's recent 
medical records.  The Board acknowledges that, on VA 
examination in July 2005, the veteran's thoracolumbar spine 
range of motion was limited on flexion; this limited motion 
is reflected in the 40 percent rating currently assigned to 
his service-connected residuals of a fourth lumbar vertebra 
fracture.  The Board also acknowledges that the veteran's 
lumbosacral spine was rigid on VA examination in July 2005.  
However, there is no objective medical evidence of spinal 
fixation.  Accordingly, a higher evaluation of 50 or 
100 percent under the General Formula for the veteran's 
service-connected residuals of a fourth lumbar vertebra 
fracture is not warranted.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  As noted, range of motion testing in July 2005 
achieved the same results using a goniometer on three 
different occasions.  

The Board has considered the veteran's claim for an increased 
rating for his residuals of a fourth lumbar vertebra fracture 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  This has been done 
in the present case as the veteran is assigned a 40 percent 
disability rating.  Moreover, although the Board is required 
to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

In summary, the currently assigned 40 percent evaluation for 
residuals of a fourth lumbar vertebra fracture takes into 
account any additional range of motion loss from pain, 
weakened movement, excess fatigability, or incoordination of 
the left knee.  Thus, even applying DeLuca or the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board finds that the 
veteran is not entitled to additional compensation.  Hence, 
an increased rating on a schedular basis is not warranted.


ORDER

Entitlement to an effective date earlier than April 26, 2005, 
for the grant of service connection for residuals of a fourth 
lumbar vertebra fracture is denied.

Entitlement to a disability evaluation greater than 
40 percent for residuals of a fourth lumbar vertebra fracture 
is denied.


REMAND

The veteran testified at his September 2007 Travel Board 
hearing that his service-connected residuals of a fourth 
lumbar vertebra fracture prevented him from securing or 
maintaining gainful employment.  He conceded that he did not 
meet the schedular criteria for TDIU and asserted that he was 
entitled to TDIU on an extraschedular basis.  See 38 C.F.R. 
§§ 4.16 (a), (b).  

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

The veteran was employed as a police officer for 30 years 
until he retired in August 1987.  He testified in September 
2007 that he had been involuntarily retired from the police 
department in Worcester, Massachusetts, in August 1987 due to 
back pain.  He also was employed as a custodian by the United 
States Postal Service from June 1991 to May 1999.  It appears 
that he last worked in May 1999.  

Since the evidence of record is insufficient to evaluate the 
merits of the veteran's TDIU claim, on remand, he should be 
scheduled for a VA examination to evaluate the impact of his 
service-connected residuals of a fourth lumbar vertebra 
fracture on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether his 
service-connected disabilities preclude 
him from engaging in substantially gainful 
employment.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  A rationale for all opinions 
expressed should be provided.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran's service-connected 
disabilities (low back disability, rated 
40 percent disabling; and Freiberg's 
Disease, left second metatarsal, rated 10 
percent disabling) prevent him from 
obtaining or retaining gainful employment 
(without regard to his age or non-service 
connected disabilities).  

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the claim 
for entitlement to a total disability 
rating based on individual unemployability 
due to service-connected disabilities, 
including on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b).  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


